

114 S225 IS: Hunting, Fishing, and Recreational Shooting Protection Act
U.S. Senate
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 225IN THE SENATE OF THE UNITED STATESJanuary 21, 2015Mr. Thune (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Toxic Substances Control Act to clarify the jurisdiction of the Environmental
			 Protection Agency with respect to certain sporting good articles, and to
 exempt those articles from a definition under that Act.1.Short titleThis Act may be cited as the Hunting, Fishing, and Recreational Shooting Protection Act.2.Modification of
 definitionSection 3(2)(B) of the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)) is amended—(1)in clause (v), by striking , and and inserting , or any component of any such article including, without limitation, shot, bullets and other projectiles, propellants, and primers,;(2)in clause (vi) by striking the period at the end and inserting , and; and(3)by inserting after clause (vi) the following:(vii)any sport fishing equipment (as such term is defined in section 4162(a) of the Internal Revenue Code of 1986) the sale of which is subject to the tax imposed by section 4161(a) of such Code (determined without regard to any exemptions from such tax provided by section 4162 or 4221 or any other provision of such Code), and sport fishing equipment components..